Allowable Subject Matter
	Claims 1-8, and 11-17 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claims 1, 11, 12, and 13, the prior art of record fails to teach or suggest, either alone or in combination “a first signal line; and a second signal line, wherein the first signal line and the second signal line are different metal layers disposed at different layers at different locations; an overlapping region is formed at an intersection of the second signal line and the first signal line; and the first signal line comprises a connection line, the connection line comprises at least two sub-connection lines, and the connection line crosses the overlapping region; wherein the display panel further comprises: a timing control circuit, configured to provide drive timing of a scanning drive circuit; and the scanning drive circuit, configured to drive a scan line of the display panel, wherein one end of the first signal line is connected to the scanning drive circuit, and the other end of the first signal line is connected to the second signal line; and the second signal line is connected to the timing control circuit; wherein the scanning drive circuit comprises a plurality of shift register chips; each shift register chip corresponds to a group of first signal lines; each group of first signal lines comprises a first transmission signal line and a second transmission signal line; and starting from an end away from the shift register chips, the second signal line comprises a power line, a first clock signal line, a second clock signal line, a third clock signal line, and a fourth clock signal line in sequence; and the first transmission signal line is connected to the power line; the first transmission signal line crosses the first clock signal line, the second clock signal line, the third clock signal line, and the fourth clock signal line to respectively form four 
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner’s Amendments
	Examiner has proposed amendments to overcome the objections to the claims.  Authorization for this Examiner’s Amendments to the claims was given in a phone interview.

13.	(Currently Amended). A display apparatus, comprising: 
a first signal line; and a second signal line, wherein the first signal line and the second signal line are different metal layers disposed at different layers at different locations;
an overlapping region is formed at an intersection of the second signal line and the first signal line; and the first signal line comprises a connection line, the connection line comprises at least two sub-connection lines, and the connection line crosses the overlapping region; wherein the display apparatus further comprises:
a timing control circuit, configured to provide drive timing of a scanning drive circuit; and
the scanning drive circuit, configured to drive a scan line of the display apparatus, wherein one end of the first signal line is connected to the scanning drive circuit, and the other end of the first signal line is connected to the second signal line; and
the second signal line is connected to the timing control circuit; wherein the scanning drive circuit comprises a plurality of shift register chips; each shift register chip corresponds to a group of first signal lines; each group of first signal lines comprises a first transmission signal line and a second transmission signal line; and starting from an end away from the shift register chips, the second signal line comprises a power line, a first clock signal line, a second clock signal line, a third clock signal line, and a fourth clock signal line in sequence; and the first transmission signal line is connected to the power line; the first transmission signal line crosses the first clock signal line, the second clock signal line, the third clock signal line, and the fourth clock signal line to respectively form four overlapping regions; every four neighboring shift register chips form one group, and the second transmission signal line is sequentially connected to the first clock signal line, the second clock signal line, the third clock signal line, and the fourth clock signal line; and the connection line is arranged corresponding to each overlapping region.



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEJOON AHN/Primary Examiner, Art Unit 2628